 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     PATRICK SLAVIN
 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                   )   Case No. 2:17-CR-00115-TLN
11                                               )
                         Plaintiff,              )   STIPULATION AND ORDER TO
12                                               )   CONTINUE STATUS CONFERENCE
     vs.                                         )
13                                               )
     PATRICK SLAVIN,                             )   Date: July 25, 2019
14                                               )   Time: 9:30 a.m.
                        Defendant.               )   Judge: Hon. Troy L. Nunley
15                                               )
                                                 )
16
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Matthew Craig Thuesen , Assistant United States Attorney, counsel for
18
     Plaintiff, and Heather Williams, Federal Defender, through Assistant Federal Defender Jerome
19
     Price, counsel for Defendant Patrick Slavin, that the status conference scheduled for July 25,
20
     2019 may be vacated and continued to August 8, 2019 at 9:30 a.m.
21
             Defense counsel has requested further time to consult with retained expert regarding the
22
     BOP’s report and conclusions. This time is needed based on defense counsel schedule. The
23
     government does not oppose this request.
24
             Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
25
     excluded from this order’s date through and including August 8, 2019, pursuant to 18 U.S.C.
26
     §3161 (h)(4), (h) (7) (A) and (B) (iv) and General Order 479, Local Code N and upon need for a
27
     competency evaluation, continuity of counsel, defense preparation, and the ends of justice are
28

      Stipulation and Order to Continue Status        -1-         U.S. v. Patrick Slavin, 2:17-CR-00115-TLN
      Conference
 1   served by granting the requested continuance and outweigh the best interests of the public and

 2   defendant in a speedy trial.

 3
                                                 Respectfully submitted,
 4
 5
 6                                               HEATHER E. WILLIAMS
                                                 Federal Defender
 7
 8   Date: July 24, 2019                         /s/ Jerome Price
                                                 JEROME PRICE
 9                                               Assistant Federal Defender
                                                 Attorneys for Defendant
10                                               PATRICK SLAVIN

11   Date: July 24, 2019                         MCGREGOR W. SCOTT
                                                 United States Attorney
12
13                                               /s/ Matthew Thuesen
                                                 MATTHEW CRAIG THUESEN
14                                               Assistant U.S. Attorney
                                                 Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status      -2-          U.S. v. Patrick Slavin, 2:17-CR-00115-TLN
      Conference
 1                                                 ORDER

 2           The Court, having reviewed and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court
 4   specifically finds the failure to grant a continuance in this case would deny counsel reasonable
 5   time necessary for effective preparation, taking into account the exercise of due diligence. The
 6   Court finds the ends of justice are served by granting the requested continuance and outweigh the
 7   best interests of the public and defendant in a speedy trial.
 8           The Court orders the time from the date the parties stipulated, up to and including August
 9   8, 2019, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. §§ 3161(h)(4), (h)(7)(A)
11   and(B)(iv) and General Order 479, (Local Code N). It is further ordered that the July 25,
12   2019 status conference shall be continued until August 8, 2019, at 9:30 a.m. before District
13   Judge Troy L. Nunley.
14
15   IT IS SO ORDERED.
16
17   Dated: July 24, 2019
                                                              Troy L. Nunley
18
                                                              United States District Judge
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status        -3-            U.S. v. Patrick Slavin, 2:17-CR-00115-TLN
      Conference
